Exhibit 1
                                         Effective Date: 08/16/2017
      CORRECTIONAL MANAGED                                                       NUMBER: F-47.1
           HEALTH CARE                   Replaces: 5/20/2016
          POLICY MANUAL
                                         Formulated: 10/85                       Page 1 of 4
                                         Reviewed: 04/19

                                  THERAPEUTIC DIETS AND FOOD ALLERGIES


PURPOSE:            To establish guidelines for the ordering and provision of therapeutic diets according to the
                    orders of the treating provider.

POLICY:

I.       Therapeutic diets are provided at all facilities for patients whose medical and/or dental conditions
         require dietary management as ordered by a qualified health care provider (physician, dentist or
         midlevel practitioner). Qualified health care staff will consult with the patient within 30 days of
         ordering the therapeutic diet. Dietary literature will be made available during these consultations.

II.      Therapeutic diets are evaluated for nutritional adequacyby a registered or licensed dietitian annuallyor
         whenever a substantial change in the menu is made.

III.     ORDERING THERAPEUTIC DIETS
         The following types of therapeutic diet orders are typically long term:

         Diet for Health-low in fat, low in sodium, low in sugar, and has no monosodium glutamate (MSG).
         Ideal for offenders with diabetes, hypertension, hyperlipidemia, morbid obesity, or MSG sensitivity.
         Dialysis Diet-high in protein and high in calories. Includes a mid-meal snack (distributed with lunch)
         and a bedtime snack (distributed at supper). Only for offenders receiving hemodialysis and is only
         available at Estelle, Young, and Montford facilities.
         Protein Restricted Diet-low protein (60 g), low sodium (2 g), and low potassium (2 g). For offenders
         with chronic kidney disease (CKD) or impaired liverfunction.
         Gluten Restricted Diet-avoids wheat, rye, barley and oats which all have the protein, gluten. For
         offenders who have an allergy or sensitivity to gluten.
         Hypercaloric Diet-increased calories are provided by a regular diet that includes a snack with every
         meal plus a bedtime snack. The supper and bedtime snack will be given to the offender with the
         supper meal. The offender should be allowed to take the bedtime snack to be consumed later in the
         evening. For offenders with chronic diseases that are associated with wasting (i.e. cancer, HIV, and
         TB).
         Mechanical Soft Diet-foods that can be masticated between edentulous ridges or limited numbers of
         teeth and by the chewing forces of the tongue and palate. Essentially, a regular TDCJ diet except solid
         meat will be mechanically chopped prior to serving. For edentulous or essentiallyedentulous offenders
         and offenders with temporomandibular dysfunction.
         Pureed Diet-regular diet except foods are individually pureed in a blender prior to serving.
         For offenders with dysphagia (i.e. stroke) or who are otherwise not able to safely chew a mechanical
         soft diet.

         The above therapeutic diet orders should be entered into the electronic medical record (EHR) via the
         order entry process as provider orders. These orders will remain in effect until cancelled or replaced by
         a subsequent provider order.
                                     Effective Date: 08/16/2017
 CORRECTIONAL MANAGED                                                       NUMBER: F-47.1
      HEALTH CARE                    Replaces: 5/20/2016
     POLICY MANUAL
                                     Formulated: 10/85                      Page 2 of 4
                                     Reviewed: 04/19

                              THERAPEUTIC DIETS AND FOOD ALLERGIES


IV.   ORDERING SNACKS
      The above listed therapeutic diets may be ordered with a bedtime snack, when medically indicated.

V.    ORDERING SHORT-TERM DIETS
      The following diet orders are, typically, short-term and require specification of the prescribed time
      period:

      NPO-nothing by mouth
      Clear Liquids-liquids that have no visible solid particles (i.e. apple juice, tea, and broth) -
      Full Liquids-liquids that are not clear (i.e. milk, milk shakes, and soups that do not have any solid
      food)

      For non-infirmary patients, a short-term diet ordershould be entered into the EHR Passes Module and
      aprintedOffenderMedicalPass shouldbe provided to the offender.
      For infirmary patients, a short term diet order should be typed as an order on the IP Physician
      Admission Order or IP Facility Provider Order form. Nursing should then create a DIET (IP) reminder
      in the EHR. Nursing will communicate these orders for infirmary patients directly to foodservices.

VI.   FOOD ALLERGIES
      A. Any food can cause an allergic reaction, but the following eight foods account for 90 percent of
         all food-allergic reactions: milk, eggs, peanuts, tree nuts, fish, shellfish, soy, and wheat.
         Food allergies tend to occur in childhood and abate with time, but some, such as peanuts, tree
         nuts, and shellfish, commonly remain lifelong allergies." Peanuts, tree nuts, and shellfish are
         also the most likely to produce anaphylaxis.

         Reports of food allergies should be evaluated by a unit provider to obtain a history and assess
         risk. Consider commissary restrictions for serious food allergies.

         For more information regarding food allergies, consult the Food Allergy and Anaphylaxis
         Network at www.foodallergy.org<http://www.foodallergy.org>.

         Click the link for a list of approved food allergies that may be entered in Pearl and are
         transmitted to the mainframe for use by TDCJ Food Services.
         https://www.tdcj.texas.gov/divisions/cmhc/docs/cmhc_policy_manual/TDCJ_FOOD_ALLERGIES.pdf

         Allergies to food items should be entered into the EHREHR by clicking the ADD button in the
         ALLERGIES section of the EHR Medication Screen and searching for the specific food
                                       Effective Date: 08/16/2017
  CORRECTIONAL MANAGED                                                        NUMBER: F-47.1
       HEALTH CARE                     Replaces: 5/20/2016
      POLICY MANUAL
                                       Formulated: 10/85                      Page 3 of 4
                                       Reviewed: 04/19

                                THERAPEUTIC DIETS AND FOOD ALLERGIES


                   Dairy products         Pork


        B. Other foods, occasionally, may be served by TDCJ Food Services but are rarely associated with
           allergic reactions. Allergies to other food items can also be entered into the EHR by clicking the
           ADD button in the ALLERGIES section of the EHR Medication Screen and searching for the
           specific food with the following exceptions:

              Lactose intolerance should enter as allergy to dairy products.
              Allergy to beans (other than green beans) should enter as allergy to legumes.
              Allergy to mayonnaise should enter as allergy to eggs/mayonnaise.
              Allergy or sensitivity to MSG should order DFH diet.
              Allergy to wheat, rye, barley, and/or oats should order Gluten Restricted diet.

        C. For any food item for which a confirmed or suspected true food allergy exists that cannot be
           entered into the EHR, contact the IS Helpdesk at IS HELP in Outlook email or by phone at 409-
           772-5200. The IS Helpdesk will coordinate with the TDCJ Health Services Deputy Director to
           enable unit providers to enter the requested food item into EHR in a manner that will be
           transmitted to TDCJ mainframe and, thus, make the information accessible to TDCJ Food
           Services.

VII.    Each facility will maintain a current copy of the Nutrition Manual, which contains procedures for
        providing therapeutic diets. The UTMB Chief Dietitian will be responsible for providing any
        pertinent revisions and updated literature to each facility.

VIII.   DIET REFUSALS
        If an offender refuses to follow the diet ordered by a qualified health care provider, and wants to eat
        from the regular food line, he/she must submit a Sick Call Request asking that the ordered diet be
        discontinued. The Food Service Staff cannot allow the offender patient to eat from the regular food
        line, until they have been notified by the medical department that the offender patient has been
        deleted from the special Therapeutic diet list.

        Informed refusal of the therapeutic diet will be documented in the medical record with a complete
        and properly executed Refusal of Treatment (ROT). The ROT will be scanned into the medical
        record. In addition to the (ROT), the medical department will give the offender a counseling sheet
        (Attachment A) that outlines the potential risks of refusing the therapeutic diet. The counseling
        sheet will advise the offender of self-selection choices that the offender may consider when eating
        from the regular diet line.
                                       Effective Date: 08/16/2017
 CORRECTIONAL MANAGED                                                         NUMBER: F-47.1
      HEALTH CARE                      Replaces: 5/20/2016
     POLICY MANUAL
                                       Formulated: 10/85                      Page 4 of 4
                                       Reviewed: 04/19

                                THERAPEUTIC DIETS AND FOOD ALLERGIES

       When a therapeutic diet has been refused, the therapeutic diet must be replaced with a regular diet
       to cancel the therapeutic diet in the TDCJ Food Services computer system. The therapeutic diet will
       be cancelled and a regular diet will be substituted by use of the EHR order entry process.

       If snack(s) were previously ordered with the therapeutic diet, the snack(s) will be continued (e.g. Diet
       for Health with evening snack will be changed to a regular diet with evening snack).
IX.    Dietary needs will be reviewed by the medical providers in the appropriate Chronic Care Clinic.




References:       U.S. Dept. of Agriculture/Dept. of Health & Human Services "MyPyramid Food Guidance
                  System" at www.mypyramid.gov or J Nutr Educ Behav 2006; 38 Suppl.

                   USDA Dietary Reference Intakes, 2006

                   The American Heart Association Diet and Lifestyle Recommendations Revision 2006.
                   Circulation 2006; 114(1):82.

                   TDCJ-ID Administrative Directive AD-05.25, Medical and Religious Diets

                   TDCJ-ID Food Service Division Policy Manual

                   American Diabetes Association Exchange Lists for Meal Planning - Revised 2003

                   American Dietetic Association Nutrition Care Manual

                   ACA Standard 4-4318 (Ref. 3-4299) Therapeutic Diets (Mandatory)
